Citation Nr: 1410479	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-37 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of right shoulder dislocation, status-post surgical repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from May 1959 to January 1970 and from October 1972 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

His representative contends that the Veteran's right shoulder disability has worsened since the most recent VA examination in November 2010.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his right shoulder disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current nature and severity of his service-connected right shoulder disability.  The entire claim file (i.e. the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All indicated evaluations, studies, and tests deemed to be necessary must be accomplished.  

Based on the examination and review of the record, the examiner must fully describe any symptoms associated with the Veteran's service-connected right shoulder disability.  Range of motion findings must be provided.  The examination report must include a complete rationale for all opinions expressed.  

2.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

